In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00206-CR



        CARLOS DEMON HARRIS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the County Court at Law
               Harrison County, Texas
              Trial Court No. 2017-0424




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                            ORDER

       Our review of the clerk’s record and the supplemental clerk’s record in this case indicates

that they contain “sensitive data” as that phrase is defined in Rule 9.10 of the Texas Rules of

Appellate Procedure. See TEX. R. APP. P. 9.10(a). Sensitive data includes “a driver’s license

number, passport number, social security number, tax identification number or similar

government-issued personal identification number.” TEX. R. APP. P. 9.10(a)(1). The clerk’s record

and the supplemental clerk’s record include social security numbers. Rule 9.10(b) states, “Unless

a court orders otherwise, an electronic or paper filing with the court, including the contents of any

appendices, must not contain sensitive data.” TEX. R. APP. P. 9.10(b).

       Rule 9.10(g) provides, “A court may also order that a document be filed under seal in paper

form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because the

clerk’s record and the supplemental clerk’s record contain sensitive data, we order the clerk of this

Court or her appointee, in accordance with Rule 9.10(g), to seal the electronically filed clerk’s

record and supplemental clerk’s record in this case.

       IT IS SO ORDERED.

                                                              BY THE COURT

Date: April 2, 2019




                                                 2